Case 1:16-cr-20341-UU Document 45 Entered on FLSD Docket 06/02/2020 Page 1 of 11


                      ,   e ' ..-              .                         .   x   '

                    /%j,
                       .jL. 1       ..-       cvo..
                                                  ,
                                                  -x,
                                                  l J$-1t
                                                        x- Ga t /
                                                              .
                                                                .. Ai i  .
                                                                      , ?.
             zev'            .>-.              '*-'   ,.---
            ,
                    )(
                     ,.
                        ,!
                         k'. 7
                             l-j.
                                -
                                j             r/--?
                                                  ?,
                                                  :  ' 1.'
                                                   'x/   ) j-.z l, - ,



            C ess Av. l.$:-cf4-2-ot
                                  sq?                                                -
                                                                                         U   F
                                                                                             lL D BY                  D.C.

                                                                                                 JU$ g2 2922
      Op )Te.D fo+a7-e i O G * e tq6y                                                             ANGELA E,NOBLO
                                                                                                 cLEBxu.s DlsT.c'r
                                                                                                 s.D.()!
                                                                                                       zFLA.-MIAKSi


      %

     4.t-13/.
           -4.r IYI/TH 1& G1f4e6:t?&'8 lV
                    Dei
                      ra on*%/PiE'
                                 7(D owE< .y

     Ps-rjrlo/ e Q3
                  ; G R PL.Y T& VH E CXOVSRM G FS/
                                          .




     CAT'E O X D OPP&GiT/O& -TD FH e X FSTIDD
      t
      ub Px C oc p a SS /oQ A'
                             V'1 R sL&m:& .

                Cofmss &De/J slv z-W erz/z.s%= 8+*6W //
                                                      z
    @sTI'
        T/o4eq lP/os% h&z o swzm lrs HIs REXY
     ro J'/1e G ove- M - rs u rE /r;szY oW op HoW
     z: '
        ïw r p s rrrz/v Fog J'opc/vssp/z- rf
     R ELM gSE .

                Q a zjp o/ cq H as & 0r R Ecn tvs o /$ COPH
     o G W M E L-& TE C-1UE D                                     O PPDG /T1D& .


                                                                  l
Case 1:16-cr-20341-UU Document 45 Entered on FLSD Docket 06/02/2020 Page 2 of 11




     91o u)C-V 8&/ P cmfTfonE.fR H as & BoeG lc-
     U N oez Cn-L/'N G /h2& D F -pfdE &a&u)M E& FS
    M AOE t& V' N E O X D GivfoN YECAUSX
    '
    P e-rlrropeqs
                z FSR 'EX)D 6 - V H tK 8& wpcutgcs
     YICSSqG'E SU M M AX F o G rexe o /e o ûi%)o4 .
     éjs P e.
            -nm /o/ E Q $s 4 F% lD o F C,OstS'
                                             B ôC,TKM G-
     C ov lD -lQ A Mo o ylx)G t4 pn lsov # /-//
        /.$ X ?=> // )-n 1 6 g rN f' C ovR F- r/ ô YuA#
     rs 1,% /W 77'ed /7//4 r//&& o k fus- zv zç /Uo&
     4a/ t'Ty%vAlsinN 5 ; h'iz.e T* l5 7@ f &A F 4 pL
     é& &To û S JJ r :r.s rN /J R ep z-v /> , n m Et.v
     M lN& E& îo 7% F CoofkT- c A4 R luf & .  * Ts E
     Pc-'T f'LIo& 8 7- /W 5 LM- F-z-ze u
                                       l?- oW oM A/V/F'
                                                      Y

              P erITfo&f@z CoxTO R R4& nSZIV.
                                            %LY
     F-!u.E l H $f> M o'n o& 7D <<%-7p !< / TN e LA -?-E
        FIU.F.D op posim/o/. AL-SO/ P GTIV/O& e C
        F)ù= î H lS Y & rztpe /=@/ P wcr/ow s/ JX /JFRA?/JD
     O R AJ ollel WD Sh/otv C-//JZ- 4 &n?w.?D
    -
     1#/L= & v zre t) s r# rz.s m rrop          i v m v o rs s
        Bokp v orc P/e/5&zw3 (%%e) HUO/î THEJR
     M plea lmu M lske plesvx wsn og% G -% ro WH e'
     & aM %E e o G sma F F M sA lB s q s 4 r N c c



                                         A
Case 1:16-cr-20341-UU Document 45 Entered on FLSD Docket 06/02/2020 Page 3 of 11




     P c-Fe /4IB U?R & < rqo s av 15 Cox 7'> c.T'r- &
     O O t/tD * l3 .

              P e.D Tf&N Q-R uhilEtz Gr>- i73 T=l+T 7-- C-
     LAT e k
           -ç
           - LE D & PPDS/7-/04               f
                                             AaG-t?e s rsam O )
     -F4.tlS Co&R T- ts W l7'8o&F x-rtl/x21s ö kcTtolu
      3 6cqJGE P&7 IFlD& f &' G ueo H l$ X=7lD ()&
      eacuxz; (2) Remlz'fo-ER                     gor m so/cact-z
     E u lfvlB LE Foq Corzlp/sslorv.5-6 ,
                                        W st-& gf
      c-v- rsovyslA/s Ne: CopDJ Jla-lzry
     -o llgsmes hgo o aeyssx l ,(3) Pe'F-fFr/pix
     tS VOW Tr4r TYPE o V IN P RTE W /-// YV OJO
     B E G PA ATLD Cotvlpqz%slolva7-e- F a z.a /sf
      B s/dpss & /f Cg /,y E ?v epz. -zvs R L-CSJP D
     A&D 'èoGGfssi&& OF Cs )UI
                             D P&> o&> &?M4*
    A&o(O PeT?7loNd& Js&f3 TtIlS Hes-f'étx rn
     DJ/?f%ö-Coox F r /).
                        i 4 r 4 rpzspzcy)c C+tz'
                                               .ooY
     D wf
        4l&& R Gaot/fl G F55/&& '9& D IJcçM                          4
     1 4/:.>z7y Wo/<O 1* & D4/t

              PJTIT/OAIFQ 1 1u.u Rsfv y '
                                        FU 7HE lsst/fs
     BR ooeH r v 9 (N THE zw k'/ zrlz-z7zl &/RJY sz7-zpv ih
     7-*/8 OK ER /di ïbt.oz 7-
                             fz57 W F<L- lk zz-lw zzzz.



                                         3
Case 1:16-cr-20341-UU Document 45 Entered on FLSD Docket 06/02/2020 Page 4 of 11




              X . P&-Trk-fow Z:A fLM ,
                                     5 kqerz.çhrzr o
     TH E BC m /k)IST-G -/
                         -IV?E '
                               F
                               '
                               RM F3/ P/?DpV.
                                            S/&+.S

              P sFlF(DlûL-R C
                            - luG D T'
                                     rsC- PE F(T toV
    refIATy ogi (bl) Dayf lfrF'
                              eq Ggoplt)7'lxG-
    H ls R FQ/)E.sT'T'
                     o 'FHE G aorx .n-r#ed/i=oRG
     H e Pox f.7LJ /5 œ ?7+/ ls oasec.5 .
                                        '
                                        y/-& (A .

              P er#TI@&=-q $'N r s Is F sw s:r A OA
     Pp,y?Ik ss/o,vm7-z= Rtzio ss ox z'   /pzlzaf hl ,A 9
                                                          /                -
     -Q &u# O # TlutRog&'/'/ t-115 (J# /'
                                        r 'i'
                                            -l5n'* Y , qN'&r.C/
     (vls.Vu 8e&)cH/ a s          FETA6:-1sl-/.  s.ô f* )-lc-y
     o G' &- cc PSFS/4îB 0'14c,#
                               .

              ou on Me ok?r hog tu z-gv''t 7 o z o
                                                        #           /
     P eT lT(o< fq SDvr T'#4C- W+&lY  - h & POc?r
     qs /oss'm l&& 8 CoP Y & S- 7-p// F& Q @&S r )M q
    O0m Ueqsic&ATd QSI-G GE He S& r TG 7-p/s
     W<      > o4 Y< cz/.2v/ aozo.

              ö& m ,
                   % y .5/
                         - z&2 O / F'
                                    z// JVN fN                 .SJ6rNCDD
    m & /% LE H'ER D N z/t OF rz/s REtpos sn
    P srlT/D N 5.4 R WCE bV ED TH E 2* 0 & > /X2-
     & & rW1& X lS / Q-DZ D . P s pr//vsf S, T > 8


                                        +
Case 1:16-cr-20341-UU Document 45 Entered on FLSD Docket 06/02/2020 Page 5 of 11




     P-ooqr'# êvP # & V Z-H E V 'M o/W f 4* T6
     D e& t4u ox oa hl oo T m .  e y lgl 2o'
                                           z &.

               T'
                He G p6 T acr è c.T tT ?&< / es F1U.
                                                   I
                                                   /D
     og AP/Z/L 2.Hgz&AOy Wr/JAFFON E 6.R/) JO'FY
     A G e Q r s E Z 1- %'t7X S r R                  W /dE w '+,* o>-
     kV4: .
          Go'
            J?77zV EO .

               scnogo,&u-uy# Ps rzn OW E R /r'z-r-L 7'
                                                     zyr-
    Pe7lTlon ON RxAcl      r t-: FH F C oaaecr D ây.Ff/L-
    (vpvr..m
           û&//1E,
                 LK î-s q/4Gc?t:rneor'ls W ,Tvlotp;- (/)sk7lr.

              X       . res CvoelM a r: S A6'JM G W
    R e G A'*oI&&        o.1.b>-4 lel.l3 G)(2;) 4&,4/1.
                                                      41-:
     àhk l9..100& rq '< '1- D i$J ç& / r/7W .

               T'
                se G-'ozeli
                          won>- r Ctw '
                                      -ti
                                        Tv'û.s re/l 7-
    P c.-1
         -1) to< c-Q & s s /z& -1-D E elo-              '
                                                        r>/' r I-IE /J
     '1       cp lœ   c tg cw
         IE.XW-        osrs/ lc >%Ti,  u c- psh?sdca u oM
     bheqimt- I-?lR crd B f c-ao se o + W fe #&I&c-
     #                                              -PRoc-'e s3'
                                                               z
    V-gdr Su/3,57* & e?*=UY Dph4l&?Gz/e .î re e 8't3iL-IT?
    CF THE DCFR D:NW T& p/2ov'lI;l S Eu n C4a E
    W jTs 4& fv V#qG > Q'Ro M > T o /r W Cogeecpioync



                                        J-
                                       -.
Case 1:16-cr-20341-UU Document 45 Entered on FLSD Docket 06/02/2020 Page 6 of 11




     G c !)-/T 9 A / o C-/4O M           Q H lc 1i 1-?lf O q S H 1=
                                                                  <
       (G goF e x Pecre o ro R c- c av c q ??. 5 Z F                 .



     tzs-s-cv j /BJ.l.
                     3 (eb(r1)t,'l). parlr/oa e,4
     L1Kr&Y M EeV.   S F-H lS CX IVCQIX M O& . V PWCWSP:
     M C- W )Lt- h Z SO 1-û7X XX 4 15E T FA//.3 UW /TER /4
      o jlœ            CoitD - lq lca l& tUu L.t- R L-& X N
     C XTALWR OPH Y lr F c-c.@sF8/2sB uz2&.
     I                  F/OAc-R D OEL ztt?r S otk y
     -lpi Erk'f/êz Ps L/'
     B &LE pli Re41eG-f-c< uk:-f.G.
                                  zj lBl.I3 <l)
     Q:1)(#l'). 4Ac-m- og o.s.s.s.6 ,,
                                     3l.'3 (.)(r;)(i)/
     wsaoq > lt 3l.1a(>;('
                         n)p?? 4wo &.s.$.G.J t6l.l3 (' o;
     rl/4 F A L.GC' A'X & lC& B t-E $* V#-ll% CM IX .
    ... ...- - -   M


           kï tB i.1.
    Uyfvset'        5 ('
                       .
                       v)(;;-
                            )(1j &&: oesoq'
                                          .
                                          ,     Bj.15 (a)
                                          <-.j iI
    (:!')(,t) h-le AC/PSG rF/3 z3 z A N llog # F 4 om
     u.fa.s.(.eé tt
                  5I.?s(A)(rn (t//
                                 ). (-?s/f)e q -D-te I=I,1ta)'
                                                             -
     o vo Secvkon st ps-n w/o/c/ N/eo ox ut/ G l-lnw
     T'
      rta.r He.ts tl(t) soyFeat/c- t
                                   =2pM & çea,og.s
      P#yGio t-cla Mc0lO t- Co/olT'fOr</ C/?) <q7FFcW /?v&
    Scatoc?/ Vuxcvf&Ndt OR C* vzTJb/d tn X/pzx
                                             3'UN z-...z/
    H c-f4E/ Ti-te ty/s iTllcdt- R ErJ&l2.I3S C-t'
                                                 bï-hg t-y I F4DX
    -f-Har pe.
             n-smlp/vlz s M & IJdc-/44- C oa o i-J'/oN fç/d/dsvp-z.y
    Gq7'l$PIFb'1.$,1.tx.9''61.l3(646* (l/ A&D F/'  /f
          F ht/.t& F-o G uys.soy.ïtt
     Vtê V'                         3l.)3@)t'
                                         .  tt)(1l).VHl$
      l: + 0/ / 8 r o & > v W R z c tE F.

                                        fn
Case 1:16-cr-20341-UU Document 45 Entered on FLSD Docket 06/02/2020 Page 7 of 11




              ADDt7tD&At-&-Y. &7.&S,$. j /8/e/5 CD)
                                 &       $$                     w
     p apu/f3e< F4e&.t/ F t-oR orsf f Ry î,o ç as                   .



     Dr-TeqfF1LN 8ô B y r e IE 'D lRFfrt)G o fr r- i B .D.9.
                                                       z                   '
     T H EQL'
           - &> lsv's l& 7-, C- D f'-FA' O AKJVS Oa âE 4 &
      (.1
        -xrfza o rl,,DtN m A * A < f3 Co fm P t=
                                               - L.& la?&' R f'M so/v OVRLR
     -7-?-/W Y# O R /& Cp-ôzzef,rz/f * zW/j' WHE'/5> .
                                                     * +.5
      D E G(lX lB R 0 tX Svesecrz  oNs (a)Tstnovcwhtlcoe)4?/
     H F-RH# Tb E D ECM R V lON & V X 6 X /5 G E M R
                     N p/r sso R o # R PIoR                5 Dto& # * T
     % D:M P$
     .yo5&% H oOA/N S/ S vB ,
                            * zH D T / PE7/H OH Q
     C &G f*&F EU /B D SH E6 rHdY TF?E C N /D -l9
     T /T B R R K P os is / Gpsrll& R lsK To A- ire
     Oompg- lsED P&-&#zœ z-/x s fzrz'
                                    n owK-R
         1/ h PF ,sON G lT& - D @& m 4 cctlqô /.
                                               N'T-& z
                                                     V rz-zf
     OTHER R>.
             <&&Cèoz/o-/'Pa&'
                            DC-L/q$Q 4x
     Pom B ?N h-t-to4 & S'F&t P e Ttr/&& fe'
                                           23 (v1Ee/CaL
             ?/-c3 (
     f!pxlD/7'      p*s.ç.&..
                            j l6l.13(*)(JC'
                                          )(i) /1'Kltl(i1)
      SsT lS F X' cp sls:u ow éoz

          THF G'o/rG m * T &c4& A LSTUY Aqe/sg
    766+ P&TlVQ*Q ls &OW /& D +à &i/R o F yixibse'AV
     To CozlD-?9 $v Fnc Ps7s/zse o'as B ecnlss N o
     o#E HAî Yssmrb pos/-/-/œi R < CDv'zD-/9 W-F-
      Fcc-W TS/M 1
                 3 17< 6'. 4 1 E x PlA /,
                                        W E @ /N

                                         M
Case 1:16-cr-20341-UU Document 45 Entered on FLSD Docket 06/02/2020 Page 8 of 11




     T e e A ccox pq/ gl/Tv M oT ?o& G q % &eT Io&Sz
                                                                 /
    rH l. S ls & L.te. D elplre W Me B X .P.S
    F-fY FA IPWS Yo KG I P Te (E T /QO7-p$ FK DM 'T'N E
    tv'lllrf ï/ n te poöotcg4& D rH e C otlqr s/
    Cogl0-49 @ sOE IF D R C P 1rC-G B ù'QGy
        ls PA&él.
                a3é-y KT /R & PETERSB &A& 40O
     AvùloA tr < '= BE hr Fcc Perd/es'll*
     hG-a l: &oon.

          W .P /FtTIo/ iq ls R ey oofs /dc
    R q TH eT D PLC H e.Ma.î FSe- CD 4+ a H t /5
    n4 Appao/qlah-f Clù D6DAFE Foft , o fsipasflorva7-s
    -(
     R F&M S E.

           TH E G ove# kqp T A 4&O ES +eI& r 66c8156
     o G rH C
            - VATUA f O t
                        r P1 FIFlOD C A3 Cc tM E# H E
     sqcouo kor Bs Cva xlrco CcH pa.55//Na r&
    '
     F e&>
         M
         - 5f . F FF8cr/;8&5 T(4E Cvotzz/QY N r/.s
    A.q& o fV& Te lr P Er,rto/ C R S/ oguo : e
    Pua cs o F,T h bl1& # R lSK OW tNO F8 S(x N 1o#T&5
    B RRORL 81&- UJDJU.D ORôl&lq/&F O e A'sôvzzuse/g
    r o F1oM C co / FfM J M G r' B /cel çE o F H l.S
    C.2 1M f .



                                          $
Case 1:16-cr-20341-UU Document 45 Entered on FLSD Docket 06/02/2020 Page 9 of 11




     @ c-T lT lon / @ D iG A'6'/2eC- % < iTd TH !< H - ftrcrc
     m Is e vsuvhttox o / 8 li & ,GE . F1e /s T xre -                    r c/
     S pqK / FOR. Q yla'r #IE & fO . H C- @ e&I2-i S
     y/e v/nar &D M n-(' /xmocsa?r-pgopt.e/ /va.ç m
     B &o R ot-e P OOC U lUo(% D TH E X S/ 4 8 :M 1 9
      7-s e 'T-c t)sr O F ç-p.
                           - lrx flS/ pïn ?%)?s yv z XJD
      Ce .(VD?.KH Q î/ W& O /L &s@.8r/q Tb A EDGM V
      '
      Fo .
         V cpf W & HE C-,v M 5KE 8 *>7vDf.

              M       /
             p twkose2s
                   .      o fFFlcouw'te: (4 R os ê
     %AE > &R R scE F*> &

             p esbwtoseA <l1 vsw tk- esy vgknoonrcblzbnBtE
     tsk '
         -q t> O.. H c- Hls #sv's/ :1.ô ;-o cjb',i x'lFz./
     o faot. '
             x. Da caol ,4-0 /. /zm d'y Va/4co7-/is 4DD?cM .
                                                           '
    --/-f'xe<v lvls h D s/,&e'
                             )-c Cot-solm u 4N &
     g octA z.rccoo/m /c H P >/s &+< LEnPJ JA CV
     T b D G &-œ ?TV . yiplllgc z 'r//f p m soN s
      crzrfp R M ///1 a/w /iiau S oM rNF pRosM '

      L/îlvTv W>1& B 'R Room 86 TeR 001&r /3ûpr 8s/+4E
    T b / C.&(oP&/- n W 4 s OFF/C/Ad-d-y Cssyympz,
     G-otQcw Rr h M s/l/cau.Cî LL m tp2- /w.L'       TA O
     J F W G Roop s xv c /J& '3 v / cvvis oocostow
     oF v7zsn /w& /? V 4o/sz/ry t&/orD *
                           -




                                         Q
Case 1:16-cr-20341-UU Document 45 Entered on FLSD Docket 06/02/2020 Page 10 of 11




      D & & 0W R /Sf' Fb W A
                           '/f Z-E ZzC
                                     - â- & F
      r M- V 1& & H 1Y TH If P oTM rl4&.&F
      L lF e S sv /x ö. X -T !% (o 4 .

                 B œsso o & 7-,.1e FDQE X JY G-
     V cW sWloh)eo '
                   R rqo/cr Fu/sy''R EW G T'S
     T'
      s e CooaT Wo C'r/o
                       * - r & lY 2oy pzedx/p-o rf
     B euo : K SO H E CA < GSL-F & t/A /R & T SN C-
     5 < n P ocs j/B u.F S t
                           zlt/?ù?F THE C'DZ/D- /V
      P8N L EM IC .




                                                      sk# 7.-3:l-e2-*
     At-BL-J,'
     .
                  h.I     Pç&eW /t'ufv/ h7             b &T'e D
              nw e<önsjv/ forn rfsyrq'




                                          lO
    Case 1:16-cr-20341-UU Document 45 Entered on FLSD Docket 06/02/2020 Page 11 of 11




                                                                      =      o z 73  < >
                                                                                 ç)1 7$ ç
                                                                      (5, m
pX A                                                                     -
                                                                         6,
                                                                          p -f z45= K'tph
                                                                         h ? RI> * -1
                                                                         v
                                                                         @ 1?,1 s
                                                                                2rO@Qx
                                                                                    h  :l
                                                                         P- O
                                                                         &  mQ 2 7 ;
                                                                         2
h                                                                    -
                                                                             y y ojE z
                                                                                     1
                                                                                      y
                                                                         .
                                                                         o s p -,1 :
                                                                                  ys .
                                                                         % 5 U3
                                                                             Cœ 1       R
                                                                                        p
                                                                         œ    O    r    q
                                                                         % O       R        .
                                                                         v         Ty j
                                                                                   El
                                                Q                                       o
                   R             Q                                                 -l a-
                   èi
                    t
                    ,
                    -
                      q
                      .r
                       a
                       )O
                                      c------
                                                A
                                                -                                  5 p
                    Q'           = rmrj2j
                                 O
                                 6      !-6
                                          --)
                                            .
                                            1
                                 '

                            ..                                                     2 JoN
                  --- m o                 o                                           1.
                    ;ï;
                      y   y o1
                      44u g
                            ,;7ïa
                                                -
                                                                                        O
                                                                                        %
                        o ,X X                  0j
                                                .

                        X '
                          Ym@
                            -.
                             ym
                        >
                        o >
                          = O
                            ç : (m
                             =t-
                               oàv
                    co
                     p-w > o Q
                    - < p cy b
                    Q
                    N g!.<
                         %m s
                            o
                        4 =
                          o *
                            zF
                               c:
                               o
                        d            .
                                     o =        w
                                                c
                        r            c >        -1
                            7vU>;
Vu
